Citation Nr: 9916988	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-46 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depression and an anxiety condition. 

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the left third toe.

4.  Entitlement to an initial compensable evaluation for 
rhinitis, previously evaluated as either asthma or a sinus 
condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a right foot 
condition.

7.  Entitlement to service connection for a positive purified 
protein derivative (PPD). 

8.  Entitlement to service connection for a cardiovascular 
disorder, including chest pain. 

9.  Entitlement to service connection for the residuals of a 
left leg injury.  

10.  Entitlement to service connection for a right hip 
disability.  

11.  Entitlement to service connection for gum disease. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In October 1995, the veteran filed 21 claims for VA 
compensation.  In February 1996, the veteran filed 28 claims 
for VA compensation.  These claims were addressed in a May 
1996 VA rating determination.  The veteran filed a notice of 
disagreement in September 1996.  At that time, he noted his 
specific disagreements with a specifically listed set of 
disabilities.  Significantly (for reasons which will become 
clear below), he did not file a notice of disagreement with 
regard to the evaluation of his now service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, evaluated in May 1996 as 20 percent 
disabling, or his degenerative joint disease of the left and 
right shoulder, both evaluated as 10 percent disabling.  

In September 1996, the RO issued a statement of the case 
which addressed the 14 issues raised by the veteran in his 
September 1996 notice of disagreement.  At a hearing held 
before a hearing officer at the RO in October 1996, the 
veteran specifically noted that he was withdrawing the issue 
of entitlement to an increased evaluation for his 
service-connected hypertension, evaluated as 10 percent 
disabling, and the issue of entitlement to an increased 
evaluation for degenerative joint disease of the left knee.  

Accordingly, while these issues were noted within the notice 
of disagreement of September 1996 and the statement of the 
case of September 1996, these issues are not before the Board 
at this time.  See 38 C.F.R. § 20.204(a) (1998).  

In an October 1996 substantive appeal, the veteran noted his 
disagreement with the determinations of the September 1996 
statement of the case.  In October 1996, the veteran stated 
that there was now a need to review the full rating, 
including the lower back, both shoulders, and arthritis.  
However, as noted above, the veteran did not file a notice of 
disagreement regarding either his lower back, shoulders, or 
arthritic condition within the September 1996 notice of 
disagreement.  As a result, these issues were not addressed 
within the September 1996 statement of the case and are not 
before the Board at this time.

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1999).  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  However, the RO may 
wish to consider whether the October 1996 substantive appeal 
is a valid notice of disagreement with the May 1996 rating 
determination regarding the evaluation of the veteran's 
service-connected lumbosacral spine, bilateral shoulder 
disability, and service-connected arthritic condition.  See 
38 C.F.R. § 20.201 (1998).  Notwithstanding, as the veteran 
failed to refer to these issues within his notice of 
disagreement of September 1996, these issues are not before 
the Board at this time.  

In the October 1996 substantive appeal, the veteran referred 
to the issue of an increased evaluation for a left knee 
disability.  However, as noted within his hearing before a 
hearing officer at the RO that month, this issue has been 
withdrawn and, accordingly, will not be addressed by the 
Board at this time.  If the veteran wishes to seek an 
increased evaluation for this disability, he must refile this 
claim with the RO.  

In the May 1996 rating determination, the veteran was awarded 
a noncompensable evaluation for "asthma with sinus 
condition."  The veteran has filed both a notice of 
disagreement and timely substantive appeal regarding this 
issue.  Accordingly, this issue is before the Board at this 
time.  However, within a January 1999 rating determination, 
the RO referred to this issue as "rhinitis."  

The rating decision of January 1999 makes no reference to a 
noncompensable evaluation for asthma with a sinus condition.  
The determination of the RO appears to be based on a recent 
VA evaluation which does not indicate that the veteran has 
either asthma or a sinus condition.  However, as the veteran 
was awarded service connection for asthma with a sinus 
condition, the RO may not unilaterally revoke this 
determination without giving the veteran due process.  
Accordingly, the Board will address the issue of entitlement 
to a compensable evaluation for rhinitis, including asthma 
with a sinus condition.  

In a January 1999 rating determination, service connection 
was awarded for gastritis.  Accordingly, this claim has been 
granted and, under the guidance supplied by the U.S. Court of 
Appeals for Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35 (1993) and the United States Court of Appeals 
for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), no other outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
service connection issue.  Absent such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, this 
claim is not before the Board at this time.

In light of the above, the Board will address 11 of the 
issues cited above.  If the veteran wishes to reopen the 
claim of entitlement to an increased evaluation for a left 
knee disability, or to raise issues not raised within his 
September 1996 notice of disagreement, the veteran must do so 
with the RO.  In any event, no other issue or issues are 
before the Board at this time.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss, a right foot disability, a positive PPD test, a 
cardiovascular disability, including chest pain, the 
residuals of a left leg injury, a right hip disability, and 
gum disease are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.  

2.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.  

3.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's well grounded claims 
has been obtained by the RO.  

4.  The veteran's symptoms associated with his 
service-connected psychiatric disability include mild anxiety 
and some difficulty concentrating.  

5.  The medical evidence of record does not demonstrate that 
the veteran's service-connected psychiatric disability causes 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, a chronic sleep impairment, or 
mild memory loss.  

6.  The medical evidence of record and the veteran's 
complaints do not demonstrate a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms do 
not result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
industrial impairment.  

7.  The residuals of the veteran's degenerative joint disease 
of the right knee include arthritis and complaints of pain.  

8.  The residuals of the veteran's right knee disability 
include no evidence of knee ankylosis, recurrent subluxation, 
lateral instability, impairment of tibia or fibula, 
dislocated cartilage, or limitation in flexion or extension 
in the knee.  

9.  The residuals of a fracture of the left third toe include 
complaints of pain which are not substantiated by the 
objective medical evidence of record.  

10.  The residuals of the service-connected rhinitis with 
either asthma or a sinus condition include the veteran's 
complaints which are not substantiated by the medical 
evidence of record.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss, a right foot disability, a positive PPD test, a 
cardiovascular disability, including chest pain, a left leg 
disability, a right hip disorder, and gum disease are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an initial evaluation in excess of 
10 percent for depression and an anxiety condition have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9405 (effective 
prior to November 7, 1996);  38 C.F.R. § 4.130, Diagnostic 
Code 9434; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  

3.  The criteria for an initial compensable evaluation of 
10 percent for degenerative joint disease of the right knee 
has been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998); and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

4.  The criteria for an initial compensable evaluation for a 
fracture of the left third toe have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (1998).  


5.  The criteria for an initial compensable evaluation for 
rhinitis, including either asthma or a sinus condition, have 
not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6514, 6602 (1998) and 6501, 6510, 
6514, 6602 (effective prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal treatment for the veteran's 
numerous complaints and symptoms.  The veteran was treated 
for a generalized anxiety disorder with depression.  Minimal 
treatment is indicated.  In September 1995, the veteran was 
treated for pain in the left third toe.  At that time, he 
also noted an itching irritation on the left anterior tibia.  
It was reported that approximately 15 years earlier he 
injured his leg while playing football, falling on glass.  A 
large amount of scar tissue on the anterior tibia was noted.  
X-ray studies at that time revealed a previous fracture of 
the left third toe.  

X-ray studies of the veteran's right knee in August 1993 
revealed degenerative joint disease, mainly manifested by 
marginal spurring.  A magnetic resonance image (MRI) study of 
the veteran's brain revealed that the bones and soft tissues 
appeared normal as did the paranasal sinuses and orbital 
structures.  

Studies in July 1994 revealed the right sphenoid sinus to be 
completely opacified without evidence of bony erosion.  The 
examiner noted at that time extensive sinus disease.  X-ray 
studies of the veteran's left foot and toes revealed a 
previous fracture of the left third toe.  


At the veteran's discharge evaluation in October 1995, he 
noted numerous difficulties.  The veteran's symptoms included 
frequent or severe headaches, dizziness, swollen or painful 
joints, eye trouble, ear trouble, hearing loss, severe tooth 
or gum trouble, sinusitis, tuberculosis, shortness of breath, 
pain or pressure in his chest, a chronic cough, cramps in his 
legs, frequent or painful urination, and numerous episodes of 
pain.  

The veteran also reported difficulties with sleeping, 
depression or excessive worry, and nervousness.  However, 
physical evaluation at that time revealed that the veteran's 
head, face, neck, nose, sinuses, mouth, throat, ears, heart, 
lungs, vascular system, endocrine system, gastrointestinal 
system, genitourinary system, and musculoskeletal systems 
were all normal.  Difficulties associated with disorders not 
at issue in this case were noted.  Chronic knee pain with 
depression and anxiety, controlled by medication, was also 
noted.  

In an audiological evaluation in September 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
20
20
LEFT
15
20
20
20
15

Speech audiometry was not taken at that time.  

The veteran filed his initial claim for VA compensation in 
October 1995.  At that time, the veteran noted 21 separate 
disabilities.  The veteran filed a second claim in February 
1996 upon his discharge from active service in January of 
1996.  At that time, the veteran noted 28 disabilities.

On the authorized audiological evaluation in March 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
20
20
LEFT

15
20
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
It was determined that, under current VA criteria, the 
veteran's hearing was within normal limits bilaterally.  

At a VA psychiatric evaluation in March 1996, it was noted 
that the veteran was currently unemployed but working with VA 
and state vocational rehabilitation and hoped to find work 
soon.  Subjective complaints at that time included some mild 
anxiety and some difficulty concentrating.  While it was 
noted that he tended to isolate himself, medication had 
improved his depression.  

Objective evaluation revealed that the veteran was alert and 
oriented and that his mood was described as "okay."  His 
affect was basically euthymic although he appeared somewhat 
distressed in the last several years of his military career.  
His train of thought was found to be logical and coherent, 
without homicidal ideation or auditory or visual 
hallucinations.  He was mildly anxious and had some 
difficulty concentrating but no longer felt hopeless.  
Medication had helped him to relax.  His insight was found to 
be adequate, his judgment intact, and his recent and remote 
memory was adequate.  The veteran was diagnosed with a major 
depressive episode, in partial remission.  

In a March 1996 VA general medical evaluation, the veteran 
noted having pain in both knees.  It was indicated that he 
had been wearing a brace on his knees as needed for pain.  
The veteran reported that he had hearing loss on testing.  
However, he also noted that he had not experienced any 
hearing difficulty and had no tinnitus.  It was also noted 
that he had had a positive PPD test in 1990 and had been 
given medication due to this test for one year.  Medication 
to treat his depression was also indicated.  A fracture of 
the left second toe with pain "every now and then" was also 
indicated.  


It was also reported that the veteran sustained a fracture of 
the left tibia when he landed on a broken piece of glass 
while playing football in 1980.  Itching at the site of the 
injury was noted.  It was stated that he had no definite 
known allergies but was having sinusitis and asthma problems 
that had been diagnosed last year.  Use of medication to 
treat this condition was indicated.  It was also noted that 
there was no definite chest pain but that the veteran had a 
sensation of a flutter in his chest while walking.  This 
flutter went away after taking a deep breath.  

Physical evaluation revealed that the lungs were clear.  The 
heart was found to be normal with no murmur.  Neurologic 
examination was also found to be normal.  Pain in the right 
knee on the lateral joint line was noted.  There was no 
crepitus in the knee and no effusion.  Flexion was 124 
degrees with extension to 0 degrees.  Evaluation of the left 
leg revealed an 8-centimeter by 2-centimeter scar on the 
middle of the leg overlying the tibia.  It was nontender and 
smooth.  There was no deformity of the toe and no tenderness 
was found.  

X-ray studies of the veteran's left tibia and fibula revealed 
no radiogenic abnormalities.  A radiographically normal left 
tibia was found.  X-ray studies of the veteran's toe also 
failed to reveal any disability.  A radiographically normal 
right ankle was also found.  

Outpatient treatment records were obtained by the RO 
regarding treatment of the veteran after his discharge from 
active service.  They indicate sporadic treatment for the 
veteran's complaints.  Significantly, no chronic right foot 
condition, cardiovascular disorder, left leg disability, 
right hip condition, or gum disease was indicated.  No 
residual disability associated with the positive PPD test was 
found.  An outpatient treatment report in February 1996 notes 
treatment for a chronic cough that was found "most likely" 
secondary to chronic sinusitis.  Treatment with medication 
was indicated.  

In his notice of disagreement in September 1996, the veteran 
contended that the left third toe ached when he wore shoes.  
Regarding his right knee disability, it was noted that since 
his VA examination the knee had become increasingly worse.  
Regarding his depression and anxiety, it was noted that a VA 
physician had changed medication during the rating period to 
increase control of his symptoms.  It was also contended that 
this condition should be rated higher due to increased 
medication.  No other residual disability was indicated.  

The veteran also stated that his right hip hurt off and on 
and that he had complained about this injury on several 
occasions.  It was contended that this condition was 
secondary to lower back pain.  With regard to the asthma and 
sinus condition, it was noted that this condition caused a 
chronic cough.  Regarding the alleged gum disease, it was 
noted that in 1979 his dental records were lost in Germany.  
It was contended that these records would indicate treatment 
for gum disease.  A dental evaluation was requested.  The 
veteran also noted a hearing problem, chest pains, and a 
positive PPD test.  Difficulties with the right foot and 
ankle were also indicated.  

At a hearing held before a hearing officer at the RO in 
October 1996, the veteran noted a depressed feeling.  He 
indicated difficulties in terms of establishing relationships 
with other individuals.  However, the veteran also noted a 
positive relationship with his spouse.  Difficulties with 
being an "outgoing individual" were noted.  At that time, 
it was also noted that the veteran did not go out on weekends 
because he worked on weekends, requiring him to be at a club 
at 8 p.m. on Friday until 5 a.m. the next morning.  On 
Saturdays he worked from 8 p.m. until 4 a.m. the next 
morning.  

Regarding his knee disability, the veteran testified that he 
could walk approximately 20 minutes and that he required an 
elastic knee brace.  Exercising in the morning and the use of 
medication to treat his service-connected disabilities was 
noted.  It was also noted that the veteran attended school 
one night a week.  He testified that he did not miss any 
school because of his disabilities.  

Regarding his service-connected left toe disability, the 
veteran reported a "natural pain" associated with this 
disorder.  He noted the use of medication to treat the 
swelling.  When walking 30 minutes, his toe would bother him.  
It was indicated that he was not seeing a doctor for his toe 
problem.  

Regarding his asthma and sinus condition, the veteran 
indicated the use of an inhaler twice a day to treat this 
condition.  Without this medication it was contended he would 
have a chronic cough.  When asked whether this condition was 
associated with difficulties breathing or respiratory 
problems, the veteran responded that this condition had 
always been associated with a cough.  It was indicated that 
the cough was due to a change in the environment, going from 
one environment to another, and could be treated with the use 
of a nasal spray.  

Regarding the veteran's alleged hearing loss, the veteran 
testified that he believed he had difficulty in his hearing.  
The veteran indicated that while working at the "Lightning 
Club" he had to strain to hear what people were saying 
because of the music.  The veteran requested reconsideration 
of the diagnosis indicating no hearing loss contained within 
the recent VA audiological evaluation.  

Regarding his alleged right foot disability, the veteran's 
representative noted treatment for this condition during 
active service.  The veteran cited to a December 1982 
outpatient treatment report noting his complaints of right 
foot pain.  It was contended that the veteran had gout.  It 
was also contended that this condition was not sufficiently 
diagnosed.  He noted continuous problems with his foot.  

Regarding his positive PPD test, the veteran stated that he 
had come up positive for this test.  The veteran indicated 
chest pain that he appeared to associate to the PPD test.  He 
also indicated that this condition interferes with his 
activities of daily living.  With regard to the claim of 
entitlement to service connection for chest pain, it was 
specifically stated that there had never been a diagnosis of 
this problem.  With regard to the left leg injury, the 
veteran noted itching with some discoloration.  

The veteran also testified that he suffered from a right hip 
disability that he believed was related to his back problem.  
It was also reported that he had a procedure to fix his gum 
disease while stationed in Germany during his active service 
in 1979 to 1981.  

At the request of the RO, the veteran underwent a VA dental 
evaluation.  The Chief of Dental Services for the Honolulu, 
Hawaii, VA Medical Center (VAMC) noted that the veteran had a 
smooth, symmetrical mouth opening, without any restriction or 
discomfort.  There was no paresthesia or other loss of hard 
or soft tissues.  A fixed partial denture replaced tooth 
number 26.  The veteran underwent conservative treatment.  
The prognosis was excellent.  The veteran was referred to 
Community Dental Resources to continue dental care at his own 
expense.  

The veteran underwent a series of evaluations sponsored by VA 
to determine the nature, extent, and etiology of his 
disabilities.  In a May 1997 evaluation, the veteran denied 
any symptoms consistent with active tuberculosis and it was 
not felt that he had an active tuberculosis disease at that 
time.  A chronic cough was noted.  At that time, the veteran 
denied any chest pain or shortness of breath.  Physical 
examination revealed a well-developed, well-nourished 
individual in no acute distress.  Chest X-rays revealed no 
active pulmonary infiltrates with a questionable calcified 
granuloma.  Pulmonary function studies were normal.  The 
examination was otherwise normal.  

The veteran was assessed with allergic rhinitis with 
recurrent symptoms of nasal congestion and post-nasal drip.  
It was indicated that these symptoms could be responsible for 
the veteran's complaints of chronic recurrent cough.  Testing 
did not reveal any intrinsic lung disease such as 
hyperreactive airway disease consistent with asthma.  There 
were also no significant abnormalities or evidence of 
residual scarring that was felt to produce symptoms of 
respiratory compromise secondary to a previous illness or 
injury.  It was indicated that there appeared to be no reason 
for the veteran to continue on any medication directed 
towards the lower respiratory tract since there was no 
definable intrinsic pathology in that area.  

In a May 1997 thallium stress test, no evidence of reversible 
ischemia induced by the exercise parameters was achieved.  No 
cardiovascular disorder was found.  

In a May 1997 orthopedic evaluation, the veteran stated that 
both knees bothered him, but his right was significantly 
worse than his left.  He noted a pain and a dull ache on the 
inside of his knee after exercising.  He denied pain with any 
exercising.  The veteran's ability to walk a mile was noted.  
He was able to climb stairs, although he did climb 
frequently.  It was noted that the third left toe was 
nontender to touch and had no loss of motion.  The veteran 
indicated that discomfort was "very minimal."  

Physical evaluation revealed a well-developed, well-nourished 
individual in no acute distress.  The veteran was able to 
walk on heels and toes and was able to perform a full squat 
with slight difficulty.  Right knee range of motion was from 
0 to 130 degrees.  No effusion was noted.  The evaluator's 
impression indicated the right knee had mild degenerative 
joint disease with good range of motion.  A healed left third 
toe, a proximal phalanx fracture, was also noted.  Regarding 
the left third toe disability, it was noted that the veteran 
was a diabetic and that there may be an underlying diabetic 
radiculopathy associated with the discomfort of his left 
third toe.  His current symptoms were "very minimal" on his 
left third toe.  As for the veteran's right buttock pain, 
which was described as right hip pain, it was noted that this 
condition was "really coming from his lower back and not 
related to the right hip joint."  

In January 1998, the veteran underwent a 
esophagogastroduodenoscopy with a biopsy and flexible 
sigmoidoscopy.  Significantly, no reference was made to the 
disabilities at issue during the surgical procedure. 

In June 1998, the RO returned the cardiovascular evaluation 
of May 1997 to the evaluator who had performed the 
examination for additional information regarding the 
veteran's chest symptoms.  The cardiologist noted that he 
could not definitely say that the veteran's chest symptoms 
were related to his service-connected anxiety.  


It was noted that the findings on the exercise stress 
thallium test were "equivocal at best."  A definite 
statement in regard to any prior myocardial infarction could 
not be concluded from the above results.  

In an October 1998 orthopedic report, it was noted that there 
were no signs of gout in the veteran's right foot when 
examined in 1997.  

In January 1999, the RO awarded the veteran service 
connection for gastritis.  A 10 percent rating was assigned.  
The veteran has not disputed this determination.  
Accordingly, the issue is not before the Board at this time.  

In March 1999, the RO provided the veteran's representative 
with the opportunity to submit written argument to the Board.  
No written argument was presented.  


I.  Entitlement to service connection for 
hearing loss, right foot condition, 
positive PPD, cardiovascular disability, 
including chest pain, left leg 
disability, right hip disability, and gum 
disease.

Criteria

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, 
meritorious on its own, or capable of substantiation.  If he 
has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that after numerous 
VA evaluations the veteran has not been recently diagnosed 
with hearing loss, a right foot disability, any disability 
associated with a positive PPD test, a cardiovascular 
disability, a left leg disability, a right hip disability, or 
gum disease.  While the veteran's complaints regarding these 
disabilities have been recorded, objective evidence of a 
disability has not been found.  In this regard, while scars 
have been noted in the veteran's left leg, no competent 
medical official has diagnosed the veteran with a left leg 
disability.  

Further, while the veteran has complained of chest pain, no 
competent medical official has diagnosed the veteran with a 
cardiovascular disorder.  While the veteran has complaints of 
a right hip disability, no competent medical official has 
found any disability of the right hip.  


Although the VA evaluator of May 1997 noted that the right 
buttock pain (which was described as right hip pain) was 
really coming from the lower back, it is important to note 
that the veteran was not diagnosed with a right hip 
disability and the issue of entitlement to an increased 
evaluation for the veteran's service-connected low back 
disability is not before the Board at this time. 

While the veteran's numerous complaints have been noted 
throughout the service and post-service medical records, in 
this case, with regard to the second prong of the Caluza 
analysis, the service medical records are silent concerning 
any diagnosed chronic right foot condition, cardiovascular 
disability, left leg disability, right hip disability, or any 
disability associated with hearing loss, gum disease, or a 
positive PPD test.  

The veteran has provided some evidentiary assertions 
concerning symptoms he relates to manifestations of disorders 
which he alleges existed during his active service.  While he 
is competent to describe events or symptomatic manifestations 
of a disorder that are perceivable to a lay party, the Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  In this case, the veteran is not 
competent to diagnose himself with hearing loss, a right foot 
disability, a cardiovascular disorder, a left leg disability, 
a right hip disability, gum disease, or a disability 
associated with a positive PPD test and then relate all of 
these conditions to either unreported or undiagnosed 
disabilities during his active service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged hearing loss, right foot disability, 
cardiovascular disorder (including chest pain), left leg 
disability, right hip condition, or gum disease with his 
active service.  



No competent medical official has ever associated a 
disability with the veteran's positive PPD test.  If the 
service medical records do not show the claimed disability 
and there is no medical evidence to link a current disability 
with events in service or with a service-connected 
disability, the claim is not well grounded.  

With regard to the veteran's claim regarding hearing loss, if 
a disorder is a chronic disease of the nervous system, such 
as sensorineural hearing loss, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1998), as amended, 59 Fed.Reg. 60560 (1994) (the Board notes 
that the wording of this regulation was changed, but the 
substance of the regulation was not changed), which provides 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In the veteran's case, the testing obtained at the time of 
his separation from service would indicate normal hearing.  
This does not prohibit an award of service connection for 
bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  However, the recent VA audiological evaluation 
shows the audiologist has also diagnosed the veteran with 
normal hearing.  While the veteran has challenged the results 
of this test, he has failed to provide any competent medical 
evidence to indicate that he currently has a hearing loss 
related to his active service.  Accordingly, he has provided 
no medical evidence in support of his claim.  Consequently, 
his claim must be denied.  

With regard to the veteran's claim of entitlement to service 
connection for gum disease, service connection may be granted 
for a disease or injury of individual teeth or the investing 
tissues when shown by evidence to have been occurred in or 
aggravated by service.  The evidence submitted by the veteran 
in support of his claim for service connection consists 
entirely of his own statements.  The veteran's lay medical 
assertions, as well as those of his representative, to the 
effect that his current gum condition is the result of his 
active service have no probative value.  See Allen v. Brown, 
7 Vet. App 439 (1995).  

On the issue of medical causation, the Court has been clear 
that "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose . . . ." Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  In this case, the record shows no indication of a 
gum disease or a gum disorder related to service.  While the 
veteran has indicated treatment for a gum disease, there is 
currently no evidence of an ongoing gum disorder. 

The veteran had indicated that records regarding treatment of 
his gums were lost in Germany.  In Counts v. Brown, 6 Vet. 
App. 473, 477 (1994), the Court held that it could not find a 
breach in the duty to assist where the veteran acknowledges 
the unavailability of evidence in question.  In any event, 
even if it were assumed that this service treatment occurred, 
service connection may be granted for dental trauma, not work 
performed on teeth or the investing tissues in service, as 
described by the veteran.  See VAOPGCPREC 5-97.  

As for the obtaining of VA outpatient dental treatment for 
this condition, the Board notes the legal authority provides 
for various categories of eligibility for such treatment, as 
listed in 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999) and 
38 C.F.R. § 17.161 (1998), and that no evidence has been 
presented to show eligibility under any category.  It is 
neither claimed nor shown that the veteran meets any of the 
other dental treatment eligibility categories as set forth in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Under these 
circumstances, a claim for outpatient dental treatment must 
also be denied.  See Woodson v. Brown, 8 Vet. App. 352 (1995) 
aff'd 87 F.3d 1304 (Fed. Cir. 1996).  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for purposes of well grounding a claim, in this 
instance, as noted above, the Board does not find that the 
veteran is competent to link any manifestations observable to 
a lay party to any underlying disability for which service 
connection is at issue.  Thus, he can not well ground his 
claims on the basis of continuity of symptomatology or 
chronicity.  Savage, supra.

With regard to the veteran's specific complaints of pain 
caused by these alleged disorders, as noted above, the 
veteran is not competent to diagnose himself with these 
disabilities and then associate all of these disabilities 
with his active service.  Simply stated, there is no evidence 
of a chronic right hip disability, left leg disability, 
cardiovascular disability, or right foot condition which is 
associated with the veteran's active service.  In addition, 
there is no evidence to suggest that the positive PPD test 
causes a disability that can be associated with the veteran's 
active service.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  



In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claims for service connection 
plausible.  Accordingly, the claims are denied.

Although the Board considered and denied some of the 
veteran's claims on a ground different from that of the RO, 
which denied some of these claims on the merits, the veteran 
has not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As the veteran's claims for service connection for the 
multiple disorders at issues are not well grounded, the 
doctrine of reasonable doubt has no application to his appeal 
as to these issues.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for depression 
and an anxiety condition. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  Accordingly, in light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate the veteran's psychiatric disability in light 
of both the new and old rating criteria. 

In evaluating the veteran's condition under both the new and 
the old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Based on 
the supplemental statement of the case dated January 1999, it 
is clear that the RO has evaluated the veteran's claim under 
both the new and old rating criteria.  Accordingly, there is 
no prejudice to the veteran in the Board proceeding with the 
evaluation of this claim.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (1998).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  


In a precedent opinion, dated November 9, 1993, the General 
Council of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large to degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:
. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97.  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for his psychiatric disability is well grounded within the 
meaning of 38 U.S.C.A. § 5197(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The residuals of the veteran's service-connected psychiatric 
disability include mild anxiety and some difficulty 
concentrating.  The VA evaluation of March 1996, when 
reviewed with the veteran's service medical records and post 
service medical records, would not support the determination 
that the veteran is entitled to an increased evaluation.  The 
most recent VA evaluation described the veteran's psychiatric 
disability as mild.  

The veteran himself has noted little in the way of 
symptomatology which would support an increased evaluation.  
In statements and testimony he has provided to the RO over 
several years, he makes little reference to any symptoms he 
associates with his psychiatric disability.  For example, at 
the hearing held before the hearing officer at the RO in 
October 1996, the veteran indicates that he was in a good 
relationship with his wife, he is employed, and his testimony 
indicates no difficulty with concentration or an inability to 
function.  

The recent psychiatric evaluation indicated the veteran's 
Global Assessment of Functioning (GAF) was 61.  A GAF score 
of 55 to 60 is for "moderate difficulty in social, 
occupational, or school functioning."  Diagnostic and 
Statistical Manual for Mental Disorders, 32 (4th ed. 1994), 
as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 (1985).  
The veteran received a higher score, indicating only mild 
symptoms with some difficulties in occupational, or social 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A review of the 
veteran's treatment records and the VA evaluation indicates 
no evidence of a depressed mood, anxiety, suspiciousness, 
panic attacks, or a chronic sleep impairment or mild memory 
loss. 

The VA evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 
10 percent evaluation currently assigned.  A review of the 
veteran's treatment records and evaluations indicate no 
evidence of depressed mood, anxiety, suspiciousness, panic 
attacks, a chronic sleep impairment or mild memory loss.  
Thus, a 30 percent evaluation or higher under the new rating 
criteria is not warranted.  Further, the Board finds no 
evidence to find the veteran's PTSD produces a definite 
industrial impairment.  Thus, a 30 percent evaluation or 
higher evaluation under the old rating criteria is also not 
warranted.  Accordingly, an increased evaluation under the 
old or new rating criteria is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for depression and 
an anxiety condition.  


III. Entitlement to an initial 
compensable evaluation for the 
degenerative joint disease of the right 
knee.

Criteria

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, "[r]ead together, DC 5003 and § 4.59 . . . 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion." 

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent evaluation will be assigned where 
the disability is slight, and a 20 percent evaluation is 
warranted where the subluxation or instability is moderate in 
degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic 
Code 5260 provides a 20 percent evaluation when flexion is 
limited to 30 degrees.  Diagnostic Code 5261 provides a 20 
percent evaluation when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for his 
right knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5197(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).



The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The residuals of the veteran's degenerative joint disease of 
the right knee include arthritis and complaints of pain.  In 
this case, there is no evidence that the knee is currently 
disabled due either to recurrent subluxation or lateral 
instability.  As such, the assignment of a compensable 
evaluation under Diagnostic Code 5257 would be erroneous.  

The veteran shows full extension to 0 degrees and flexion to 
130 degrees.  Thus, a compensable evaluation under Diagnostic 
Code 5260 or 5261 would also be inappropriate.  Rather, the 
Board must turn to the aforementioned provision of 38 C.F.R. 
§ 4.59 and Diagnostic Code 5003 to find a basis to award the 
veteran a compensable evaluation based on the veteran's 
complaints of knee pain and his clinical showing of arthritis 
on X-ray study.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's 
determination in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the complaints of 
functional loss due to pain.  

In this regard, the Board finds that by far the most 
probative evidence of record are the conclusions reached by 
the evaluator of May 1997.  The May 1997 evaluation found 
good range of motion with mild degenerative joint disease.  
The examiner notes the veteran's difficulties with pain after 
exercising.  It was also noted that the veteran could walk a 
mile and had the ability to function.  Accordingly, an 
initial compensable evaluation of 10 percent, but no higher, 
is supported by the evidentiary record.  


IV.  Entitlement to an initial 
compensable evaluation for residuals of a 
fracture of the third left toe.

Criteria

A "toe disability" is not specifically listed in the rating 
schedule.  Under 38 C.F.R. § 4.20 (1998), when an unlisted 
condition is encountered, it will be permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  In this case, the 
Board and the RO has found 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (foot injury) to be the appropriate diagnostic code 
with which to rate the veteran's service-connected 
disability.  The Board has considered all other diagnostic 
codes and finds Diagnostic Code 5284 to be the most 
appropriate code to evaluate the veteran's claim.

Under Diagnostic Code 5284, a 10 percent evaluation may be 
assigned where the evidence shows moderate disability, a 20 
percent evaluation for moderately severe disability, a 30 
percent evaluation for severe disability, and a 40 percent 
evaluation for actual loss of use of the foot.  The 
disability might alternatively be evaluated under the 
criteria for Diagnostic Code 5283 for malunion or nonunion of 
the tarsal or metatarsal bones.  Similarly with respect to 
the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 
10 percent evaluation may be assigned where the evidence 
shows moderate disability, a 20 percent evaluation for 
moderately severe disability, a 30 percent evaluation for 
severe disability, and a 40 percent evaluation for actual 
loss of use of the foot. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for his 
residuals of a fracture of the third left toe is well 
grounded within the meaning of 38 U.S.C.A. § 5197(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his residuals of a fracture of the third left toe (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the medical records clearly reveal no objective 
evidence of a disability associated with the third left toe.  
In the absence of any current impairment associated with the 
disability, the evidence does not demonstrate the moderate 
level of impairment warranting a compensable evaluation under 
the appropriate diagnostic codes.

As Diagnostic Codes 5283 and 5284 do not provide for 
compensation solely based upon limitation of motion, but 
encompass the residuals of injury, including factors such as 
pain and limitation of motion, a separate analysis of the 
provisions of 38 C.F.R. § 4.40 and 4.45 under DeLuca, 8 Vet. 
App. at 204-7, would be duplicative and thus unwarranted.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  Even if the 
Board were to consider the veteran's complaints of pain, 
which are not supported by the objective evaluations, there 
is, at most, a "slight" disability in the toe, and a 
compensable evaluation under DC 5284 requires "moderate" 
disability.  Consequently, a rating in excess of 10 percent 
under DC 5284 would not be warranted.  See 38 C.F.R. § 4.31.  
Thus, in light of the evidence and rating criteria, it is 
concluded that the preponderance of the evidence is against 
the claim of entitlement to an initial compensable rating for 
fracture residuals of the left third toe.


V.  Entitlement to an initial compensable 
evaluation for rhinitis, asthma or a 
sinus Condition.

Criteria

The criteria under 38 C.F.R. § 4.97 were changed, effective 
October 7, 1996, and now includes new rating criteria for 
disorders associated with rhinitis, sinusitis, and asthma.  
Under the new criteria for asthma, a FEV-1 of 71 to 80 
percent predicted, or a FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy 
warrants a 10 percent evaluation.  In the absence of clinical 
findings of asthma at the time of the examination, under 
38 C.F.R. § 4.97, Diagnostic Code 6602, a verified history of 
asthmatic attacks must be of record.  However, in this case, 
based on the July 1997 VA evaluation, it must be found that 
the veteran does not have asthma at this time.  A detailed 
evaluation from a pulmonary specialist failed to result in a 
diagnosis of asthma.  Further, pulmonary function studies 
revealed an FEV-1 of 100 percent.  A chest X-ray study at 
that time revealed no acute pulmonary infiltrates.  
Accordingly, an initial compensable evaluation under the new 
diagnostic criteria for asthma is not warranted.  

Under the prior version of 38 C.F.R. § 4.97, Diagnostic Code 
6602 (as in effect prior to October 7, 1996), a compensable 
evaluation would require mild asthma with paroxysms of 
asthmatic-type breathing during high-pitched expiratory 
wheezing and dyspnea occurring several times a year with no 
clinical findings between attacks.  Based on both the VA 
evaluation of July 1997 and a complete review of the 
veteran's medical history, the Board finds no evidence to 
support the conclusion that the veteran has asthmatic 
attacks.  Accordingly, an initial compensable evaluation for 
asthma is not warranted.  

Under the old version of 38 C.F.R. § 4.7, Diagnostic Codes 
6510 and 6514, a noncompensable rating was warranted for 
sinusitis where manifested by X-ray evidence with only a mild 
or occasional symptoms.  A 10 percent rating was warranted 
for moderate sinusitis with discharge, crusting, scabbing, or 
infrequent headaches.  Under the new criteria, the general 
rating criteria for sinusitis (Diagnostic Codes 6510 through 
6514) states that sinusitis detected only by X-ray evidence 
warrants a noncompensable evaluation.  

A 10 percent evaluation is warranted where there are only one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (1998).  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.  

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for his 
residuals of rhinitis, asthma or a sinus condition is well 
grounded within the meaning of 38 U.S.C.A. § 5197(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his residuals of a rhinitis. Asthma or a sinus condition 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board finds that there is insufficient evidence to 
warrant an evaluation of 10 percent under the new or old 
diagnostic criteria for sinusitis.  A review of the medical 
evaluations of this disorder reveals no evidence of 
discharge, crusting, scabbing, or infrequent headaches.  
While the veteran has complained of coughs and headaches, the 
objective medical evidence of record must be given greater 
probative weight.  The July 1997 VA evaluation and the 
clinical evidence of record do not support the veteran's 
subjective symptoms.  While the veteran has contended that he 
suffers from a chronic intermittent cough, there is no 
medical evidence to support the conclusion that the veteran's 
cough is associated with sinusitis, rhinitis, or some form of 
asthmatic condition.  The objective medical evidence of 
record would not support the conclusion that the veteran 
warrants a compensable evaluation for his service-connected 
condition.  

Under the applicable criteria prior to October 1996, a 
10 percent rating was assignable for atrophic, chronic 
rhinitis where there was definite atrophy of the intranasal 
structure and moderate secretion.  38 C.F.R. §§ 4.7, 
Diagnostic Code 6501 (as in effect prior to October 7, 1996).  
While chronic atrophic rhinitis was eliminated under the new 
regulations, the veteran could be evaluated for allergic or 
vasomotor rhinitis under Diagnostic Code 6522.  This code 
provides for a 10 percent evaluation for allergic or 
vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  

However, in this case, a compensable evaluation for rhinitis 
is not warranted under either the new and old versions of 
these codes as there is no evidence of atrophy or obstruction 
of the nasal passage.  While there was an indication of nasal 
passage obstruction during service, there is no evidence to 
indicate obstruction of the nasal passage during the appeal 
period following service and significant evidence which now 
supports the opposite conclusion.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for rhinitis, asthma, or a 
sinus condition.


Additional Matters

In evaluating the veteran's service-connected disabilities as 
a whole, the Board has considered the veteran's numerous 
subjective complaints.  However, simply stated, the medical 
evidence of record, which is entitled to great probative 
weight, does not support the veteran's conclusions that he is 
entitled to initial increased evaluations for his 
service-connected disabilities (with the exception of his 
knee) for the reasons discussed herein.  The objective 
medical evidence of record, rather than supporting his 
claims, supports the current evaluations. 

In deciding all of the veteran's increased rating claims, the 
Board has considered the Court's recent determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  




In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

On the contrary, the more probative evidence supports a 
conclusion that there is no actual variance in the severity 
of his service-connected disabilities during the appeal 
period.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record on the day the veteran 
filed his claims to the present supports a conclusion that he 
is not entitled to increased evaluations during any time 
period within the appeal period.  The RO reviewed all the 
evidence during the period and did not limit its 
consideration to only the "current" evidence of disability.  

Therefore, the Board concludes that the RO's adjudication 
meets the substantive concerns articulated in Fenderson and 
the veteran was properly notified of the basis of the 
determinations by the RO.  Thus, there is no basis to return 
this matter to the RO to have them reissue a statement of the 
case or supplemental statement of the case that merely makes 
small phrasing changes to the characterization of the issues.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  The 
veteran has not specifically requested an extraschedular 
evaluation.  



Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-
96, 61 Fed.Reg. 66749 (1996).  Based on a review of the 
current evidence of record, the Board finds that the record 
has not raised the issue of extraschedular entitlement under 
§ 3.321(b)(1).  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993) and Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
There is no indication that the veteran's service connected 
disabilities influence employability in ways not contemplated 
by the rating schedule.  In any event, if the veteran wishes 
to raise this issue, he must initially raise this issue 
specifically with the RO.  This issue is not before the Board 
at this time.


ORDER

The appellant not having submitted well-grounded claims of 
entitlement to service connection for hearing loss, a right 
foot condition, a positive PPD test, a cardiovascular 
disorder, including chest pain, the residuals of a left leg 
injury, a right hip condition, or gum disease, the appeal as 
to these issues is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for depression with an anxiety condition is denied.  

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the third left toe is denied.  

Entitlement to an initial compensable evaluation for 
rhinitis, previously evaluated as either asthma or sinusitis, 
is denied.  

Entitlement to an initial compensable evaluation of 10 
percent for degenerative joint disease of the right knee is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


